Citation Nr: 1625617	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD), to include entitlement to an initial rating in excess of 30 percent prior to April 8, 2015.

2.  Entitlement to total disability based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from May 1970 to December 1971.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This issue was previously before the Board in February 2015 and was remanded for further development.  Specifically, the Board requested the Veteran be provided with an additional VA examination.  This requested action was completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD caused occupational social impairment with occasional decrease in work efficiency prior to April 13, 2012; occupational and social impairment with reduced productivity is not shown during this period.

2.  The Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity effective July 11, 2012; occupational and social impairment with deficiencies in most areas is not shown during this period.

3.  The Veteran's PTSD caused occupational and social impairment with deficiencies in most areas effective September 12, 2012.

4.  The Veteran's PTSD did not cause total occupational and social impairment at any point during the period on appeal.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an initial rating in excess of 30 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for entitlement to a rating of 50 percent for service connected PTSD have been met effective July 11, 2012.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, DC 9411 (2015).

3.  The criteria for entitlement to a rating of 70 percent for service connected PTSD have been met effective September 12, 2012.  38 U.S.C.A. §§ 1155, 5013(a), 5103A (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for his service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran's PTSD was initially assigned a 30 percent rating under DC 9411.  Effective April 8, 2015 his rating was increased to 70 percent.  The Board finds staged increased ratings are warranted, as will be discussed below.

Under Diagnostic Code 9411, a 30 percent rating is assigned when PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (also known as "DSM").  38 C.F.R. § 4.130.  Although no longer used in the DSM 5, the DSM IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual.  Because these scores were used in the Veteran's relevant treatment records from the period on appeal, they will be considered by the Board.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

GAF scores ranging between 21 and 30 indicate behavior is considerably influenced by delusions, hallucinations, or serious impairment in communication or judgment.  (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation).  Scores of less than 20 suggest danger of hurting self or others or gross impairment in communication.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In January 2012 the Veteran reported symptoms of anxiety to his family physician and was diagnosed with an anxiety disorder.  In April 2012, the Veteran filed his claim for VA disability benefits, describing periodic nightmares.  During these nightmares he described waking in a cold sweat, and his wife kept his distance while waking him for fear of his startle response upon wakening.  Furthermore, he described that while in public, for example at a restaurant, he preferred to keep his back to the wall.

In May 2012, the Veteran was provided with a VA examination regarding these symptoms.  The examiner reviewed the Veteran's claims file, as well as personally interviewed and examined him.  During this interview, the Veteran was able to provide detailed and accurate family, military, and medical histories.  He described experiencing daily contact with his children and grandchildren.  He endorsed experiencing nightmares, avoidance, detachment, difficulty sleeping, irritability, and exaggerated startle response.  He also described feeling he had to keep himself busy at all times to avoid intrusive thoughts.  The examiner noted the Veteran presented with good grooming, and remained outgoing, cooperative, and serious throughout the interview.  He was fully oriented to all spheres, and attention, concentration, insight, judgment, and memory were all intact.  The examiner also noted the Veteran answered all questions in "a very precise manner."  The examiner diagnosed him with PTSD and explained this disability caused clinically significant distress or impairment.  He opined the Veteran's PTSD overall resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

This examiner's report does not suggest the Veteran met the criteria associated with a rating in excess of 30 percent.  No symptoms like those associated with a higher rating were endorsed, including panic attacks more than once a week, impaired judgement, or difficulty maintaining social relationships.  Instead, the Veteran remained close with his extended family, including daily communication.  Furthermore his judgement and memory were specifically noted to be intact.  No flattened affect or circumstantial, circumlocutory, or stereotyped speech was observed.  Therefore, a rating in excess of 30 percent was not warranted at this time.

However, in July 2012, the Veteran sought VA treatment for increased PTSD symptoms.  He reported increased nightmares, during which his wife said he thrashed in the bed, and woke up sweaty.  Due to these nightmares he estimated he received only three hours of sleep at night.  He also endorsed irritability, emotional detachment, numbness of feeling, helplessness, hopelessness, poor focus and concentration, frequent worry, and loss of interest in activities.  The VA social worker noted the Veteran's thought process was normal, but his insight was limited and affect blunted.  A GAF score of 47 was assigned, suggesting serious symptoms.   

This medical record reflects the Veteran's increased symptoms, including flattened affect and impaired insight, met the criteria associated with a higher 50 percent rating for the first time during the period on appeal.  Therefore, a higher 50 percent rating is granted effective July 11, 2012, the date of this treatment record where the Veteran first reported such symptoms.

However, the criteria for a higher, 70 percent rating, were not met at this point.  Although the Veteran's GAF score suggested serious symptoms, while highly probative, GAF scores are not determinative.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Instead, when evaluating the Veteran's PTSD disability as a whole, the evidence does not suggest his PTSD caused occupational and social impairment with deficiencies in most areas.  Symptoms like those associated with a higher rating were not endorsed.  For example, no suicidal ideation, obsessional rituals, illogical speech, or near-continuous panic were noted.  Instead, The Veteran demonstrated normal speech, and specifically denied experiencing panic.  Furthermore the social worker noted his judgement was good and his memory was intact.  Therefore, the criteria for a rating in excess of 50 percent were not met at this time.

In a July 2012 written statement, the Veteran reported not being able to sleep and feeling jumpy.  In August, his private family physician noted his significant sleep disturbances.  However, these records do not reflect he experienced occupational and social impairment with deficiencies in most areas.

In September 2012, the Veteran returned to the VA for psychiatric treatment.  During this report, his thought process was observed to be "tangential" and the social worker noted he had difficulty staying focused.  Therefore, this record suggests the Veteran experienced impairments in thinking and concentration for the first time during the period on appeal.  Subsequent medical records suggested additional symptoms like those associated with a higher 70 percent rating.  For example, in an October 2012 written statement the Veteran described his memory loss was getting worse.  In February 2013, his motor behavior was noted to be restless, and the social worker indicated he experienced obsessive worrying.  Furthermore, during this period GAF scores ranging from 45 to 55 were assigned, suggesting symptoms ranging from serious to moderate.  

Accordingly, the Board finds the criteria associated with an increased, 70 percent, rating were warranted effective September 12, 2012, the date of the medical record where such symptoms were initially noted.  To this extent, the Veteran's appeal is granted.

However, as will be discussed, the evidence does not suggest the Veteran's PTSD resulted in total occupational and social impairment at any point during the period on appeal.

Throughout 2012 the Veteran continued to receive consistent psychiatric treatment at the VA medical facility.  For example, in October he reported racing thoughts, dwelling on small things, and feeling anxious the majority of the time.  That same month, the Veteran, his spouse, and his pastor all submitted written statement describing the Veteran's aversion to crowds, increased, anxiety, and difficulties sleeping.   However, in medical records during this period, the Veteran was consistently noted to present with good personal hygiene and maintain good eye contact throughout his evaluations.  Although he described experiencing panic attacks in his October 2012 written statement, he estimated these attacks occurred "from time to time," not near-continuously, the criteria for his currently assigned 70 percent rating.  Furthermore, no symptoms such as hallucinations or grossly inappropriate behavior was reported or observed.  Therefore, the criteria for an increased rating were not met.

In December 2012, the Veteran was provided with an additional VA examination.  This examiner opined the Veteran's PTSD was mild to moderate in severity, and only resulted in occupational and social impairment with occasional decrease in work efficiency.  The Veteran described ongoing contact with his extended family, and attended events at church and the Veteran's Club, therefore suggesting he was able to maintain relationships and did not experience total social impairment.  Furthermore, his memory was noted to be intact, and he presented with good hygiene.  He was fully oriented during his interview, and the examiner opined his attention, concentration, and memory were intact.  Therefore, this examiner's report does not suggest the Veteran's PTSD warranted a higher, total disability rating.  

The Veteran continued to receive consistent treatment from the VA medical facility throughout the winter and spring of 2013.  During his time, his GAF scores ranged from 45 to 55, suggesting serious symptoms.  He endorsed difficulties focusing, anxiety, and obsessive worrying.  However, throughout these records he consistently presented with good personal hygiene and grooming, and maintained good eye contact.  Although his thought process showed "little awareness" in March 2013, his speech remained relevant.  He continued to experience a good relationship with his family, including traveling with his wife to visit their grandkids.  Therefore, because the Veteran continued to maintain effective relationships and remained fully oriented throughout this period, the evidence does not suggest he experienced total occupational and social impairment.

In April 2013, the Veteran's VA medical professionals, including a registered nurse practitioner and a social worker, complete a PTSD disability benefits questionnaire (DBQ).  In this DBQ, they opined the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, the criteria associated with his currently assigned 70 percent rating.  This DBQ indicated the Veteran experienced several symptoms associated with his currently assigned 70 percent rating, including mild memory loss, panic attacks more than once a week, flattened affect, and an inability to establish and maintain work and social relationships.  However, this DBQ does not suggest the Veteran experienced symptoms like those associated with total occupational and social impairment.  For example, no symptoms such as grossly impaired thought process or persistent hallucinations were noted.  Therefore, this DBQ does not suggest a higher, total disability rating was warranted.

During his VA treatment in May 2013, the Veteran described getting involved in a physical altercation with a customer at his part-time job at a car dealership.  He replayed this event in his head several times, and described he wished he had just walked away.  The VA medical professional assigned a GAF score of 55, suggesting moderate symptoms.

Throughout the summer of 2013, the Veteran continued to receive consistent VA treatment.  During these records he reported passive suicidal ideation, but did not express any plans.  In July, he was able to join a family trip to Disneyworld, but expressed frustration that his PTSD limited his participation in certain events and caused his family to have to accommodate him.  He also took up swimming, and reported feeling more relaxed after this activity.  During this period GAF scores were assigned ranging from 48 to 56, suggesting serious to moderate symptoms.  

However, no symptoms such as grossly inappropriate behavior or disorientation to time or place were observed or reported.  Instead, the Veteran was consistently noted to maintain good grooming, good eye contact, a cooperative attitude, and congruent facial expressions during this period.  Accordingly, the evidence does not suggest the criteria associated with a higher rating were met.

In October 2013, the Veteran reported increased difficulties with his memory, including inability to recall the names of people and facts, such as security pin numbers, he had previously known for years.  He also described constant worrying and obsessing about small things, such as a nearly empty peanut butter jar.  As a result, he had difficulty concentrating and felt anxious and restless all the time.  Although this record suggests the Veteran's PTSD continued to increase in severity, this record still does not suggest he demonstrated criteria like those associated with a higher rating.  He still demonstrated good hygiene, normal motor behavior, good eye contact, adequate insight, and appropriate affect.  Furthermore, although his memory loss increased, he still did not describe loss of names of close relatives, his occupational, or his own name, the criteria contemplated by a higher rating.  Accordingly, a total disability rating was not warranted.

He continued to receive consistent psychiatric treatment throughout 2014.  In these records the Veteran reported obsessional behaviors, such as waxing his car several times a day until the employee at the store commented on the amount of car wax he was purchasing.  See March 2014 VA treatment record.  He reported these behaviors drove his wife crazy.  During his hearing before the undersigned VLJ that same month, the Veteran reported he rarely goes out, and when he does he wants to go early to beat the crowds.  However, despite these increased symptoms, he still maintained a healthy relationship with his family.  For example, in January he travelled to Kansas City with his wife to visit their son, and in April and December their extended family visited the Veteran's house.   Furthermore, in all these records the Veteran generally reported to his appointments on time, and demonstrated good grooming and hygiene.  Although he was restless, he otherwise demonstrated normal motor behavior, good eye contact, a cooperative attitude, and appropriate affect.  Furthermore, his insight was noted to be adequate throughout this period, suggesting no impairment in this area.  No symptoms such as hallucinations or grossly impairment behavior were noted or suggested.  Therefore, the criteria associated with a higher, total, disability rating were not met.

In April 2015, the Veteran was provided with an additional VA examination.  This examiner reviewed the Veteran's claims file, as well as personally interviewed and examined him.  The examiner noted the Veteran had been married to his wife for more than forty years.  He reported difficulties maintaining focus or having hobbies, and instead he frequently felt overwhelmed.  The Veteran endorsed the following symptoms, irritability, problems with concentration, sleep disturbances, flattened affect, circumstantial, circumlocutory, or stereotyped speech, difficulty understanding complex commands, impaired judgement, and inability to establish and maintain effective relationships.  However, these are all symptoms associated with his currently assigned 70 percent rating.  The Veteran did not report, and the examiner did not observe, symptoms like those associated with a total disability rating, including danger of hurting self or others, intermittent inability to perform activities of living, or disorientation.  Instead, the examiner opined the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, the criteria associated with his currently assigned 70 percent rating.  Accordingly, this examiner's report does not suggest the Veteran's PTSD warranted an increased, total rating.

In summary of the above, the criteria for an initial rating in excess of 30 percent have not been met.  An increased rating not to exceed 50 percent is assigned effective July 11, 2012, and an increased rating not to exceed 70 percent is assigned effective September 12, 2012.  To this extent, the Veteran's appeal is granted.
Further, the Board concludes that the evidence does not reflect the Veteran's PTSD warranted a total disability rating at any point during the period on appeal as total occupational and social impairment is not shown.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of difficulties sleeping, social isolation, irritability, and anxiety.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  Furthermore, during his hearing the Veteran specifically testified he had not been hospitalized at any point for his PTSD.  See March 2014 hearing transcript pg. 25.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, and referral for extraschedular consideration is not warranted under the circumstances of this case.  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
	
In the present case, required notice was provided by a letter dated in August 2012, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.

The Veteran was provided with a hearing before the undersigned VLJ in March 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed PTSD, specifically regarding current severity.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and specifically inquired as to outstanding medical records.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to an initial rating in excess of 30 percent for service connected PTSD is denied.

Entitlement to an increased rating of 50 percent for service connected PTSD is granted effective July 11, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating of 70 percent for service connected PTSD is granted effective September 12, 2012, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Board finds an inferred claim for TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record reflects the Veteran retired early from his thirty-year career working for a pharmaceutical company in October 2012 due, at least in part, to his PTSD.  See e.g. December 2012 VA examination report.  However, after this early retirement, the Veteran worked less than full-time at a car dealership.  See e.g. March 2014 VLJ hearing transcript pg 5.  Based on the evidence currently included in the claims file, the Board is not able to determine whether this work at a car dealership constitutes marginal employment, and is therefore not substantially gainful employment for purposes of TDIU.  38 C.F.R. § 4.16(a).  Therefore, remand is required in order to obtain evidence relating to the Veteran's occupational history.


Accordingly, the case is REMANDED for the following actions:

1.  After obtaining proper authorization from the Veteran, obtain all relevant employment history records, including from the pharmaceutical company identified in his December 2012 VA examination report and car dealership identified in his March 2014 VLJ hearing transcript pg 5, and associate them with the claims file.  Any negative response should be fully documented for the claims file.

2.  Then, adjudicate the appeal for TDIU.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


